DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 07/29/2022 has been entered. Claims 1-16 are allowable based on applicant’s amendments and arguments. Examiner also withdraws objections to the specification and 112 rejection based on applicant’s arguments.
 
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “an detector that changes an angle detection value stepwise and an angle error corrector that, when a change frequency which is a reciprocal of a change period in which the angle detection value changes stepwise is lower than a cutoff frequency of a feedback control system” with regards to claim 1.
Examiner believes that the claim limitations above are neither inherent nor obvious over the prior art used. Examiner has also found the applicant’s argument persuasive with regards to the above claim limitations. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846